Exhibit 10.5











--------------------------------------------------------------------------------




FORM OF ADMINISTRATION AGREEMENT


between


VERIZON OWNER TRUST 2018-A,
as Issuer,



and



CELLCO PARTNERSHIP d/b/a VERIZON WIRELESS,
as Administrator



Dated as of October 10, 2018





--------------------------------------------------------------------------------






--------------------------------------------------------------------------------

TABLE OF CONTENTS


Page
ARTICLE I USAGE AND DEFINITIONS
1
Section 1.1.
Usage and Definitions
1
ARTICLE II ADMINISTRATION OF ISSUER
1
Section 2.1.
Engagement of Administrator
1
Section 2.2.
Administrator’s Rights and Obligations.
1
Section 2.3.
Limits on Administrator’s Rights and Obligations.
3
Section 2.4.
Power of Attorney
4
Section 2.5.
Access to Issuer Records
4
Section 2.6.
Review of Administrator’s Records
4
Section 2.7.
Updating List of Responsible Persons
4
Section 2.8.
Administrator’s Fees and Expenses
4
Section 2.9.
Form 10-Ds; Investor Communications
5
Section 2.10.
Additional Requirements of the Administrator
7
ARTICLE III ADMINISTRATOR
8
Section 3.1.
Administrator’s Representations and Warranties
8
Section 3.2.
Liability of Administrator
9
Section 3.3.
Resignation and Removal of Administrator.
10
Section 3.4.
Successor Administrator.
11
Section 3.5.
Merger, Consolidation, Succession or Assignment
11
Section 3.6.
Delegation and Contracting..
12
ARTICLE IV OTHER AGREEMENTS
12
Section 4.1.
Independence of Administrator; No Joint Venture
12
Section 4.2.
Transactions with Affiliates; Other Transactions
12
Section 4.3.
No Effect on Cellco in Other Capacities
12
Section 4.4.
No Petition
12
Section 4.5.
Limitation of Liability of Owner Trustee and Indenture Trustee.
12
Section 4.6.
Termination
13
ARTICLE V MISCELLANEOUS
13
Section 5.1.
Amendments.
13
Section 5.2.
Assignment; Benefit of Agreement; Third-Party Beneficiary.
14

-i-

--------------------------------------------------------------------------------



TABLE OF CONTENTS
(continued)
Page
Section 5.3.
Notices
14
Section 5.4.
GOVERNING LAW
15
Section 5.5.
Submission to Jurisdiction
15
Section 5.6.
WAIVER OF JURY TRIAL
15
Section 5.7.
No Waiver; Remedies
15
Section 5.8.
Severability
16
Section 5.9.
Headings
16
Section 5.10.
Counterparts
16

































-ii-

--------------------------------------------------------------------------------

ADMINISTRATION AGREEMENT, dated as of October 10, 2018 (this “Agreement”),
between VERIZON OWNER TRUST 2018-A, a Delaware statutory trust (the “Issuer”),
and CELLCO PARTNERSHIP d/b/a VERIZON WIRELESS, a Delaware general partnership
(“Cellco” or, in its capacity as the administrator, the “Administrator”).
BACKGROUND
Cellco is the sponsor of a securitization transaction in which the Issuer was
formed under the Trust Agreement and will issue the Notes under the Indenture.
The Issuer and the Owner Trustee have obligations under the Transaction
Documents and intend that Cellco administer the activities of the Issuer and
perform certain obligations of the Issuer and the Owner Trustee under the
Transaction Documents.
The parties agree as follows:
ARTICLE I
USAGE AND DEFINITIONS
 Section 1.1.     Usage and Definitions.  Capitalized terms used but not defined
in this Agreement are defined in Appendix A to the Transfer and Servicing
Agreement, dated as of October 10, 2018, among Verizon Owner Trust 2018-A, as
Issuer, Verizon ABS LLC, as depositor (the “Depositor”), and Cellco Partnership
d/b/a Verizon Wireless, as servicer (in such capacity, the “Servicer”), as
marketing agent (in such capacity, the “Marketing Agent”) and as custodian (in
such capacity, the “Custodian”).  Appendix A also contains usage rules that
apply to this Agreement.  Appendix A is incorporated by reference into this
Agreement.
ARTICLE II
ADMINISTRATION OF ISSUER
Section 2.1.     Engagement of Administrator.  The Issuer and the Owner Trustee
engage the Administrator to perform the obligations of the Issuer and the Owner
Trustee under the Transaction Documents as described in this Agreement, and the
Administrator accepts the engagement.
Section 2.2.     Administrator’s Rights and Obligations.
(a)     Rights and Obligations under Transaction Documents.  The Administrator
will perform the obligations of the Issuer and the Owner Trustee (in its
capacity as owner trustee under the Trust Agreement) and take all action that
the Issuer is required to take under the Transaction Documents, except for the
Issuer’s obligations to make payments on the Notes.  In addition, the
Administrator will perform the obligations of, and may exercise any rights given
to, the Administrator in the Transaction Documents as if it were a party to the
Transaction Documents in its capacity as Administrator, including, but not
limited to, selecting the Receivables to be acquired by the Depositor and the
Issuer under the Transaction Documents.  In addition, the Administrator will
cause the Master Trust Administrator to comply with the requirements of Section
9.7(a) of the Master Collateral Agency Agreement with respect to the
1

--------------------------------------------------------------------------------



release of Receivables from the lien of the Master Collateral Agency Agreement
on or prior to any Acquisition Date on which the Master Trust transfers
Receivables to the Depositor.
(b)     Consulting and Monitoring.  The Administrator will consult with the
Owner Trustee about performing the Issuer’s obligations under the Transaction
Documents.  The Administrator will monitor the Issuer’s performance and will
advise the Owner Trustee when action is necessary to perform the Issuer’s
obligations under the Transaction Documents and to comply with the Transaction
Documents.
(c)     Preparing and Executing Documents.  The Administrator will prepare, or
cause to be prepared, all documents that the Issuer is required to prepare, file
or deliver under the Transaction Documents, including all financing and
continuation statements, and amendments to such statements, required to be filed
pursuant to Section 3.5 of the Indenture.  The Administrator will cause the
documents to be executed by the Issuer or may execute the documents as
Administrator on behalf of the Issuer.  Upon preparation or execution of the
documents by the Issuer or by the Administrator on behalf of the Issuer, the
Administrator will file or deliver the documents as required by the Transaction
Documents.  The Administrator will prepare, or cause to be prepared and, after
execution by the Issuer, file with the Commission any documents required to be
prepared and filed on a periodic basis with the Commission pursuant to Section
7.2(a) of the Indenture.
(d)     Notices to Rating Agencies.  If Cellco is the Administrator, the
Administrator will prepare and give all notices to the Rating Agencies required
to be given by the Issuer or the Administrator under the Transaction Documents,
including notice of an Event of Default under Section 3.15 of the Indenture and
a Servicer Termination Event under Section 3.6(c) of the Indenture.  If Cellco
is no longer the Administrator, the Administrator will prepare any Rating Agency
notices, provide them to the Sponsor and direct the Sponsor to give them to the
Rating Agencies.
(e)     Payment of Fees and Expenses.  The Administrator shall, on behalf of the
Issuer, pay fees, expenses and indemnities of the Indenture Trustee, the Owner
Trustee and the Asset Representations Reviewer due and payable under the
Transaction Documents if such amounts are not otherwise paid by the Issuer after
all amounts distributable under Section 8.2 of the Indenture have been so
distributed; provided that the Indenture Trustee, the Owner Trustee or the Asset
Representations Reviewer, as applicable, shall promptly reimburse the
Administrator for any such amounts to the extent the Indenture Trustee, the
Owner Trustee or the Asset Representations Reviewer, as applicable, subsequently
receives payment or reimbursement in respect thereof from the Issuer in
accordance with Section 8.2 of the Indenture.  To the extent that the
Administrator, on behalf of the Issuer, pays any fees of the Indenture Trustee,
the Owner Trustee or the Asset Representations Reviewer on the Closing Date, the
Administrator will be reimbursed for such amounts from Available Funds on the
first Payment Date, in accordance with Section 8.2 of the Indenture.
2

--------------------------------------------------------------------------------



(f)     Temporarily Excluded Receivables.  On any date of determination where
the pool of Receivables does not satisfy all of the Pool Composition Tests, the
Administrator may identify Receivables in the pool as Temporarily Excluded
Receivables as long as the Overcollateralization Target Amount is reached as of
the close of business on such date without taking into account the Temporarily
Excluded Receivables, so that the remaining Receivables in the pool will satisfy
all of the Pool Composition Tests.  The Administrator will provide to the
Servicer any information about the Temporarily Excluded Receivables required by
the Servicer to enable the Servicer to determine for such Collection Period the
aggregate Principal Balance of the Receivables deemed Temporarily Excluded
Receivables.  For any subsequent date after such Receivables have been deemed to
be Temporarily Excluded Receivables, the Administrator may, in its sole
discretion, designate any Temporarily Excluded Receivables to no longer be
Temporarily Excluded Receivables as long as after such designation by the
Administrator, all of the Pool Composition Tests either will remain satisfied or
will not be adversely affected.  The Administrator also will provide to the
Servicer any information about the Temporarily Excluded Receivables required by
the Servicer to enable the Servicer to state on the Monthly Investor Report for
the Collection Period in which such redesignation occurs the aggregate Principal
Balance of the Receivables no longer deemed Temporarily Excluded Receivables.
Section 2.3.     Limits on Administrator’s Rights and Obligations.
(a)     Non-Ministerial Matters.  The Administrator will not take any action
relating to a matter that, in its reasonable judgment, is a non-ministerial
matter unless, at least thirty (30) days before taking the action, the
Administrator has notified the Issuer of the proposed action and the Issuer has
not directed the Administrator not to take the action and/or provided an
alternative direction before the 30th day after receipt of the notice.  For
purposes of this Agreement, “non-ministerial matters” includes:
(i)     starting or pursuing any Proceeding by the Issuer and the settlement of
any Proceeding brought by or against the Issuer; and
(ii)     appointing or engaging a successor Indenture Trustee under the
Indenture or consenting to the assignment by the Indenture Trustee of its
obligations under the Indenture.
(b)     Prohibited Actions.  The Administrator will not be obligated to, and
will not (i) make any payments to the Noteholders under the Transaction
Documents, (ii) sell the Collateral under Section 5.6 of the Indenture or (iii)
take any other action that the Owner Trustee or the Indenture Trustee directs
the Administrator not to take on its behalf or that would result in a breach by
the Issuer under a Transaction Document.
(c)     Obligations to be Performed by Owner Trustee.  The Administrator will
have no responsibility or obligation to perform the obligations of the Owner
Trustee relating to reacquisition or acquisition demands under Section 5.12 of
the Trust Agreement or relating to Regulation AB disclosure under Section 6.7 of
the Trust Agreement.
3

--------------------------------------------------------------------------------



Section 2.4.     Power of Attorney.  The Issuer appoints the Administrator as
the Issuer’s attorney-in-fact, with full power of substitution to exercise all
rights of the Issuer under the Transaction Documents.  This power of attorney,
and all authority given, under this Section 2.4 is revocable and is given solely
to facilitate the performance of the Administrator’s obligations under this
Agreement and may only be used by the Administrator consistent with this
Agreement.  On request of the Administrator, the Issuer will furnish the
Administrator with written powers of attorney and other documents to enable the
Administrator to perform its obligations under this Agreement.
Section 2.5.     Access to Issuer Records.  The Issuer will maintain records and
documents relating to its performance under this Agreement according to its
customary business practices.  Upon reasonable request not more than once during
any calendar year, and with reasonable notice, the Issuer will give the
Administrator (or its representatives) access to the records and documents to
conduct a review of the Issuer.  Any access or review will be conducted at the
Issuer’s offices during its normal business hours at a time reasonably
convenient to the Issuer and in a manner that will minimize disruption to its
business operations.  Any access or review will be subject to the Issuer’s
security, confidentiality and privacy policies and any legal, regulatory and
data protection policies.
Section 2.6.     Review of Administrator’s Records.  The Administrator will
maintain records and documents relating to its performance under this Agreement
according to its customary business practices.  Upon reasonable request not more
than once during any calendar year, and with reasonable notice, the
Administrator will give the Issuer, the Depositor, the Parent Support Provider,
the Owner Trustee and the Indenture Trustee (or their respective
representatives) access to the records and documents to conduct a review of the
Administrator’s performance under this Agreement.  Any access or review will be
conducted by all parties at the same time at the Administrator’s offices during
its normal business hours at a time reasonably convenient to the Administrator
and in a manner that will minimize disruption to its business operations.  Any
access or review will be subject to the Administrator’s security,
confidentiality and privacy policies and any regulatory, legal and data
protection policies.  Notwithstanding the foregoing, the permissive right of the
Indenture Trustee to access or review any records of the Administrator shall not
be deemed to be an obligation of the Indenture Trustee to do so.
Section 2.7.     Updating List of Responsible Persons.  On or before the Closing
Date, the Administrator will notify the Owner Trustee, the Indenture Trustee,
the Servicer and the Depositor of each Person who is a Responsible Person for
the Administrator.  The Administrator may change such Persons at any time by
notifying the Owner Trustee, the Indenture Trustee, the Servicer and the
Depositor.
Section 2.8.     Administrator’s Fees and Expenses.  The Servicer will pay the
Administrator as compensation for performing its obligations under this
Agreement a fee separately agreed to by the Servicer and the Administrator.  The
Administrator will be responsible for its costs and expenses in performing its
obligations under this Agreement.
4

--------------------------------------------------------------------------------



Section 2.9.     Form 10-Ds; Investor Communications.
(a)     Form 10-Ds.
(i)     If the Administrator receives a notice from the Servicer pursuant to
Section 11.1(a) of the Transfer and Servicing Agreement regarding the occurrence
of a Delinquency Trigger with respect to a Collection Period, and describing the
related rights of Noteholders and Note Owners, the Administrator shall include
the contents of such notice in the Form 10-D for such Collection Period filed by
the Administrator pursuant to Section 2.2(c) hereof and shall notify the
Indenture Trustee of the date of the filing of such Form 10-D.  If the
Administrator receives a notice from the Indenture Trustee pursuant to Section
14.1 of the Indenture regarding the method by which Noteholders and Note Owners
may contact the Indenture Trustee in order to request a vote on whether to cause
the 60-Day Delinquent Receivables to be reviewed by the Asset Representations
Reviewer pursuant to the terms of the Asset Representations Review Agreement,
the Administrator shall include the contents of such notice in the Form 10-D for
such Collection Period filed by the Administrator pursuant to Section 2.2(c)
hereof.
(ii)     If the Administrator receives a notice from the Indenture Trustee
pursuant to Section 14.1 of the Indenture indicating that sufficient Requesting
Noteholders have properly and timely requested a vote to cause the 60-Day
Delinquent Receivables to be reviewed by the Asset Representations Reviewer
pursuant to the terms of the Asset Representations Review Agreement, the
Administrator shall: (1) promptly set a deadline for the receipt of Noteholder
votes on that matter, which shall be a date not earlier than one hundred fifty
(150) days after the date on which the Form 10-D describing the occurrence of
the related Delinquency Trigger shall have been filed by the Administrator
pursuant to the terms of Section 2.2(c) hereof; (2) promptly prepare and send to
the Indenture Trustee and each Noteholder (and to each applicable Clearing
Agency for distribution to Note Owners in accordance with the rules of such
Clearing Agency) a notice (A) stating that there will be a Noteholder vote
pursuant to Section 14.2 of the Indenture on whether to initiate an Asset
Representations Review of the 60-Day Delinquent Receivables by the Asset
Representations Reviewer pursuant to the Asset Representations Review Agreement,
and (B) describing those procedures, including the means by which Noteholders
and Note Owners may make their votes known to the Indenture Trustee and the
related voting deadline that will be used to calculate whether the requisite
amount of Noteholders have cast affirmative votes to direct the Indenture
Trustee to notify the Asset Representations Reviewer to commence an Asset
Representations Review; and (3) include the contents of such notice in the next
Form 10-D to be filed by the Administrator pursuant to Section 2.2(c) hereof;
provided, that if the notice is received by the Administrator later than two (2)
Business Days before the filing deadline for that Form 10-D, the contents of
such notice will be included in the next succeeding Form 10-D to be filed by the
Administrator pursuant to Section 2.2(c) hereof.
5

--------------------------------------------------------------------------------



(iii)     If the Administrator receives a notice from the Indenture Trustee
pursuant to Section 14.2 of the Indenture indicating that sufficient Noteholders
have voted to cause the 60-Day Delinquent Receivables to be reviewed by the
Asset Representations Reviewer pursuant to the terms of the Asset
Representations Review Agreement, the Administrator shall include the contents
of such notice in the next Form 10-D to be filed by the Administrator pursuant
to Section 2.2(c) hereof; provided, that if the notice is received by the
Administrator later than two (2) Business Days before the filing deadline for
that Form 10-D, the contents of such notice will be included in the next
succeeding Form 10-D to be filed by the Administrator pursuant to Section 2.2(c)
hereof.
(iv)     After receipt by the Administrator of a Review Report, the
Administrator will include a summary of such report in the next Form 10-D to be
filed by the Administrator pursuant to Section 2.2(c) hereof; provided, that if
the report is received by the Administrator later than two (2) Business Days
before the filing deadline for that Form 10-D, the summary will be included in
the next succeeding Form 10-D to be filed by the Administrator pursuant to
Section 2.2(c) hereof.  The Form 10-D filed pursuant to this clause (iv) will
also specify the means by which Noteholders and Verified Note Owners may notify
the Indenture Trustee, the related Originator and the Servicer in writing that
it considers any non-compliance of the Eligibility Representation to be a breach
of the applicable Receivables Transfer Agreement, or request in writing that a
60-Day Delinquent Receivable be reacquired or acquired, as applicable.
(v)     In the event of any resignation, removal, replacement or substitution of
the Asset Representations Reviewer, or the appointment of a new Asset
Representations Reviewer, pursuant to the terms of the Asset Representations
Review Agreement, the Administrator will report the occurrence of such event,
together with a description of the circumstances surrounding the change and, if
applicable, information regarding the new Asset Representations Reviewer, in the
Form 10-D filed by the Administrator pursuant to Section 2.2(c) hereof for the
Collection Period in which such change occurs.
(vi)     If the Administrator receives notice and information from the Indenture
Trustee pursuant to Section 6.6(e) of the Indenture or from the Owner Trustee
pursuant to Section 6.7 of the Trust Agreement, the Administrator will include
such information in the next Form 10-D to be filed by the Administrator pursuant
to Section 2.2(c) hereof; provided, that if the report is received by the
Administrator later than two (2) Business Days before the filing deadline for
that Form 10-D, the summary will be included in the next succeeding Form 10-D to
be filed by the Administrator pursuant to Section 2.2(c) hereof.
(b)     Investor Communications.  If the Administrator receives, during any
Collection Period, a request from a Noteholder or Verified Note Owner to
communicate with other Noteholders and Note Owners regarding the exercise of
rights under the terms of the Transaction Documents, the Administrator will
include in the Form 10-D for such Collection Period the following information,
to the extent provided by the Noteholder or Verified Note Owner in its
6

--------------------------------------------------------------------------------



request: (i) the name of the Noteholder or Verified Note Owner making the
request, (ii) the date the request was received; (iii) a statement that the
Administrator has received the request from that Noteholder or Verified Note
Owner that it is interested in communicating with other Noteholders and Note
Owners with regard to the possible exercise of rights under the Transaction
Documents; and (iv) a description of the method other Noteholders and Note
Owners may use to contact the requesting Noteholder or Verified Note Owner.  The
Administrator is not required to include any additional information regarding
the Noteholder or Verified Note Owner and its request in the Form 10-D, and is
required to disclose a Noteholder’s or a Verified Note Owner’s request only
where the communication relates to the exercise by a Noteholder or Verified Note
Owner of its rights under the Transaction Documents.  The Administrator will be
responsible for the expenses of administering the investor communications
provisions set forth in this Section 2.9, which will be compensated by means of
the fee payable to it by the Servicer, as described in Section 2.8.
Section 2.10.     Additional Requirements of the Administrator.
(a)  Reporting Requirements.
(i)     If so requested by the Issuer for the purpose of satisfying its
reporting obligation under the Exchange Act with respect to the Notes, the
Administrator shall (x) notify the Issuer in writing of any material litigation
or governmental proceedings pending against the Administrator and (y) provide to
the Issuer a description of such proceedings.
(ii)     As a condition to the succession to the Administrator by any Person as
permitted by Article III hereof, the Administrator shall provide to the Issuer,
at least ten (10) Business Days prior to the effective date of such succession
or appointment, (x) written notice to the Issuer of such succession or
appointment and (y) in writing all information in order to comply with its
reporting obligation under Item 6.02 of Form 8-K with respect to the Notes.
(iii)     In addition to such information as the Administrator is obligated to
provide pursuant to other provisions of this Agreement, the Administrator shall
provide to the Issuer and the Servicer such information regarding the
performance or servicing of the Receivables as is reasonably required by the
Servicer to facilitate preparation of distribution reports in accordance with
Item 1121 of Regulation AB.
(b)  Intent of the Parties; Reasonableness.  The Issuer and the Administrator
acknowledge and agree that the purpose of Section 2.10 of this Agreement is to
facilitate compliance by the Issuer with the provisions of Regulation AB and
related rules and regulations of the Commission.  Neither the Issuer nor the
Administrator shall exercise its right to request delivery of information or
other performance under these provisions other than in good faith, or for
purposes other than compliance with the Securities Act, the Exchange Act and the
rules and regulations of the Commission thereunder (or the provision in a
private offering of disclosure
7

--------------------------------------------------------------------------------



comparable to that required under the Securities Act).  The Administrator
acknowledges that interpretations of the requirements of Regulation AB may
change over time, whether due to interpretive guidance provided by the
Commission or its staff, consensus among participants in the asset-backed
securities markets, advice of counsel, or otherwise, and agrees to comply with
requests made by the Indenture Trustee, the Servicer or any other party to the
Transaction Documents in good faith for delivery of information under these
provisions on the basis of evolving interpretations of Regulation AB.  In
connection therewith, the Administrator shall cooperate fully with the Issuer to
deliver to the Issuer (including any of its assignees or designees), any and all
statements, reports, certifications, records and any other information necessary
in the good faith determination of the Issuer, to permit the Issuer to comply
with the provisions of Regulation AB.  The Issuer (including any of its
assignees or designees) shall cooperate with the Administrator by providing
timely notice of requests for information under these provisions and by
reasonably limiting such requests to information required, in the Issuer’s
reasonable judgment, to comply with Regulation AB.
ARTICLE III
ADMINISTRATOR
Section 3.1.     Administrator’s Representations and Warranties.  The
Administrator represents and warrants to the Issuer, the Owner Trustee and the
Indenture Trustee as of the Closing Date:
(a)     Organization and Good Standing.  The Administrator is a validly existing
partnership in good standing under the laws of the State of Delaware and has
full power and authority to own its properties and conduct its business as
presently owned or conducted, and to execute, deliver and perform its
obligations under this Agreement and each other Transaction Document to which it
is a party.
(b)     Due Qualification.  The Administrator is duly qualified to do business,
is in good standing as a foreign entity (or is exempt from such requirements)
and has obtained all necessary licenses and approvals in each jurisdiction in
which the conduct of its business requires such qualification, licenses or
approvals, except where the failure to so qualify or obtain licenses or
approvals would not reasonably be expected to have a Material Adverse Effect.
(c)     Due Authorization.  The execution, delivery, and performance of this
Agreement and each other Transaction Document to which it is a party, have been
duly authorized by the Administrator by all necessary partnership action on the
part of the Administrator.
(d)     No Proceedings.  There are no actions, suits, investigations or other
proceedings pending, or to its knowledge threatened, against the Administrator
or any of its properties: (i) asserting the invalidity of this Agreement; (ii)
seeking to prevent the consummation of any of the transactions contemplated by
this Agreement; or (iii) seeking any determination or ruling that might have a
Material Adverse Effect on the performance by the Administrator of its
obligations under, or the validity or enforceability of, this Agreement.
8

--------------------------------------------------------------------------------



(e)     All Consents.  All authorizations, consents, orders or approvals of or
registrations or declarations with any Governmental Authority, if any, required
to be obtained, effected or given to it in connection with the execution and
delivery of this Agreement and each other Transaction Document to which it is a
party and the performance of the transactions contemplated by this Agreement or
any other Transaction Document by the Administrator, in each case, have been
duly obtained, effected or given and are in full force and effect, except for
those which the failure to obtain would not reasonably be expected to have a
Material Adverse Effect.
(f)     Binding Obligation.  This Agreement and each other Transaction Document
to which it is a party constitutes, when duly executed and delivered by each
other party hereto and thereto, a legal, valid and binding obligation of the
Administrator, enforceable against it in accordance with its terms, except as
such enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, receivership, conservatorship or other similar Laws
affecting creditors’ rights generally or by general principles of equity.
(g)     No Conflict.  The execution and delivery of this Agreement or any other
Transaction Document to which it is a party by the Administrator, and the
performance by it of the transactions contemplated by the Transaction Documents
and the fulfillment of the terms hereof and thereof applicable to the
Administrator, (i) do not contravene (A) the organizational documents of the
Administrator, (B) any contractual restriction binding on or affecting it or its
property, or (C) any order, writ, judgment, award, injunction or decree binding
on or affecting it or its property, except, in each case, where such
contravention would not reasonably be expected to have a Material Adverse Effect
and (ii) do not result in or require the creation of any adverse claim upon or
with respect to any of its properties.
(h)     No Violation.  The execution and delivery of this Agreement by the
Administrator, the performance by the Administrator of the transactions
contemplated by this Agreement or any other Transaction Document to which it is
a party and the fulfillment of the terms hereof and thereof applicable to the
Administrator will not violate any Law applicable to the Administrator, except
where such violation would not reasonably be expected to have a Material Adverse
Effect.
Section 3.2.     Liability of Administrator.
(a)     Liability for Specific Obligations.  The Administrator will be liable
only for its specific obligations under this Agreement.  All other liability is
expressly waived and released as a condition of, and consideration for, the
execution of this Agreement by the Administrator.  The Administrator will be
liable only for its own willful misconduct, bad faith or gross negligence in
performing its obligations under this Agreement.
(b)     No Liability of Others.  The Administrator’s obligations under this
Agreement are corporate obligations.  No Person will have recourse, directly or
indirectly, against any member,
9

--------------------------------------------------------------------------------



manager, officer, director, employee or agent of the Administrator for the
Administrator’s obligations under this Agreement.
(c)     Legal Proceedings.  The Administrator is not required to start, pursue
or participate in any legal proceeding that is not incidental or related to its
obligations under this Agreement and that in its opinion may result in liability
or cause it to pay or risk funds or incur financial liability.  The
Administrator may in its sole discretion start or pursue any legal proceeding to
protect the interests of the Noteholders or the Depositor under the Transaction
Documents.  The Administrator will be responsible for the fees and expenses of
legal counsel and any liability resulting from the legal proceeding.
(d)     Force Majeure.  The Administrator will not be responsible or liable for
any failure or delay in performing its obligations under this Agreement caused
by, directly or indirectly, forces beyond its control, including strikes, work
stoppages, acts of war, terrorism, civil or military disturbances, fire, flood,
earthquakes, storms, hurricanes or other natural disasters or failures of
mechanical, electronic or communication systems; provided, however that this
provision shall not limit the Owner Trustee’s right to remove the Administrator
for its failure to perform under this Agreement, as provided in Section 3.3(c). 
The Administrator will use commercially reasonable efforts to resume performance
as soon as practicable in the circumstances.
(e)     Reliance by Administrator.  The Administrator may rely in good faith on
the advice of counsel or on any document believed to be genuine and to have been
executed by the proper party for any matters under this Agreement.
Section 3.3.     Resignation and Removal of Administrator.
(a)     No Resignation.  Except as stated in Section 3.3(b), the Administrator
will not resign as Administrator unless it determines it is legally unable to
perform its obligations under this Agreement.  The Administrator will notify the
Issuer and the Owner Trustee of its resignation, which notification shall
include an Opinion of Counsel supporting its determination.
(b)     Mandatory Resignation.  On the appointment or engagement of a Successor
Servicer under the Transfer and Servicing Agreement (other than the Indenture
Trustee), the Administrator will immediately resign and the Successor Servicer
will automatically become the successor Administrator.
(c)     Removal.  If any of the following events occurs and is continuing, the
Owner Trustee, with the consent of the Noteholders of a majority of the Note
Balance of the Controlling Class, may remove the Administrator and terminate its
rights and obligations under this Agreement by notifying the Administrator:
(i)     the Administrator fails to perform in any material respect its
obligations under this Agreement, which failure continues for ninety (90) days
after the Administrator receives written notice of the failure from the Owner
Trustee, the
10

--------------------------------------------------------------------------------



Indenture Trustee or the Noteholders of at least 25% of the Note Balance of the
Controlling Class; provided, however, that such period shall be extended for an
additional period of ninety (90) days if such delay or failure of performance
was caused by force majeure or other similar occurrence, as further described in
Section 3.2(d); or
(ii)     an Insolvency Event of the Administrator occurs.
(d)     Notice of Resignation or Removal.  The Issuer will notify the Depositor,
the Owner Trustee and the Indenture Trustee of any resignation or removal of the
Administrator.
(e)     Continue to Perform.  No resignation or removal of the Administrator
will be effective, and the Administrator will continue to perform its
obligations under this Agreement, until a successor Administrator has accepted
its engagement according to Section 3.4(b).
Section 3.4.     Successor Administrator.
(a)     Engagement of Successor Administrator.  Following the resignation or
removal of the Administrator, the Issuer, at the direction of the Noteholders of
a majority of the Note Balance of the Controlling Class (or if no Notes are
Outstanding, at the direction of the Certificateholders), will engage a
successor Administrator.  No additional Noteholder direction is required if the
successor Administrator is the Successor Servicer. If the Issuer does not
receive Noteholder direction within a reasonable period of time, the Issuer may
engage a successor Administrator.
(b)     Effectiveness of Resignation or Removal.  No resignation or removal of
the Administrator will be effective until (i) the successor Administrator has
executed and delivered to the Issuer an agreement accepting its engagement and
agreeing to perform the obligations of the Administrator under this Agreement or
a new administration agreement on substantially the same terms as this
Agreement, in a form acceptable to the Issuer and (ii) the Rating Agency
Condition is satisfied.
(c)     Notice of Successor Administrator.  The Issuer will notify the Depositor
and the Indenture Trustee of the engagement of a successor Administrator.
(d)     Transition to Successor Administrator.  If the Administrator resigns or
is removed, the Administrator will cooperate with the Issuer and take all
actions reasonably requested to assist the Issuer in making an orderly
transition of the Administrator’s obligations to the successor Administrator.
Section 3.5.     Merger, Consolidation, Succession or Assignment.  Any Person
(a) into which the Administrator is merged or consolidated, (b) resulting from a
merger or consolidation to which the Administrator is a party, (c) succeeding to
the Administrator’s business or (d) that is an Affiliate of the Administrator to
whom the Administrator has assigned this Agreement, will be the successor to the
Administrator under this Agreement.  Within fifteen (15) Business Days after the
merger, consolidation, succession or assignment, such Person will (i) execute an
11

--------------------------------------------------------------------------------



agreement to assume the Administrator’s obligations under this Agreement and
each Transaction Document to which the Administrator is a party (unless the
assumption happens by operation of Law), (ii) deliver to the Issuer, the Owner
Trustee and the Indenture Trustee an Officer’s Certificate and an Opinion of
Counsel each stating that the merger, consolidation, succession or assignment
and the assumption agreement comply with this Section 3.5 and (iii) notify the
Rating Agencies of the merger, consolidation, succession or assignment.
Section 3.6.     Delegation and Contracting.  For as long as Cellco is the
Administrator, the Administrator may delegate to or contract with any Person to
perform its obligations under this Agreement without the consent of the Issuer. 
No delegation or contracting will relieve the Administrator of its
responsibilities, and the Administrator will remain responsible for those
obligations.  The Administrator will be responsible for the fees of its
delegates and contractors.
ARTICLE IV
OTHER AGREEMENTS
Section 4.1.     Independence of Administrator; No Joint Venture.  The
Administrator will be an independent contractor and will not be subject to the
supervision of the Issuer or the Owner Trustee for the manner in which it
performs its obligations under this Agreement.  Except as expressly authorized
by the Transaction Documents, the Administrator will have no authority to act
for or represent the Issuer or the Owner Trustee and will not be considered an
agent of the Issuer or the Owner Trustee.  This Agreement will not make the
Administrator and the Issuer or the Owner Trustee members of a partnership,
joint venture or other entity or impose any liability as such on any of them.
Section 4.2.     Transactions with Affiliates; Other Transactions.  In
performing its obligations under this Agreement, the Administrator may enter
into transactions or deal with any of its Affiliates.  This Agreement will not
prevent the Administrator or its Affiliates from engaging in other businesses or
from acting in a similar capacity as an administrator for any other Person even
though that Person may engage in activities similar to those of the Issuer.
Section 4.3.     No Effect on Cellco in Other Capacities.  This Agreement will
not affect or limit any right or obligation Cellco may have in any other
capacity.
Section 4.4.     No Petition.  Each party agrees that, before the date that is
one year and one day (or, if longer, any applicable preference period) after the
payment in full of (a) all securities issued by the Depositor or by a trust for
which the Depositor was depositor or (b) the Notes, it will not start or pursue
against, or join any other Person in starting or pursuing against, (i) the
Depositor or (ii) the Issuer, respectively, any bankruptcy, reorganization,
arrangement, insolvency or liquidation proceedings or other proceedings under
any bankruptcy or similar Law. This Section 4.4 will survive termination of this
Agreement.
Section 4.5.     Limitation of Liability of Owner Trustee and Indenture Trustee.
12

--------------------------------------------------------------------------------



(a)     Owner Trustee.  This Agreement has been executed on behalf of the Issuer
by Wilmington Trust, National Association, not in its individual capacity but
solely in its capacity as Owner Trustee of the Issuer.  In no event will
Wilmington Trust, National Association in its individual capacity or a holder of
a beneficial interest in the Issuer be liable for the Issuer’s obligations under
this Agreement.  For all purposes under this Agreement, the Owner Trustee will
be subject to, and entitled to the benefits of, the Trust Agreement.  Neither
the Issuer nor the Owner Trustee will have any liability for any act or failure
to act of the Administrator, including any action taken under a power of
attorney given under this Agreement.
(b)     Indenture Trustee.  In performing its obligations under this Agreement,
the Indenture Trustee is subject to, and entitled to the benefits of, the
Indenture.  The Indenture Trustee will not have any liability for any act or
failure to act of the Administrator.
Section 4.6.     Termination.  This Agreement will terminate when the Issuer is
terminated under the Trust Agreement.
ARTICLE V
MISCELLANEOUS
Section 5.1.     Amendments.
(a)     Amendments to Clarify and Correct Errors and Defects.  The parties may
amend this Agreement to clarify an ambiguity, correct an error or correct or
supplement any term of this Agreement that may be defective or inconsistent with
the other terms of this Agreement, in each case, without the consent of the
Noteholders, the Certificateholders or any other Person.  The parties may amend
any term or provision of this Agreement from time to time for the purpose of
conforming the terms of this Agreement to the description thereof in the
Prospectus, without the consent of Noteholders, the Certificateholders or any
other Person.
(b)     Other Amendments.  Other than as set forth in Section 5.1(c), the
parties may amend this Agreement to add any provisions to, or change in any
manner or eliminate any provisions of, this Agreement or for the purpose of
modifying in any manner the rights of the Noteholders under this Agreement if
either (x) the Issuer or the Administrator delivers an Officer’s Certificate to
the Indenture Trustee and the Owner Trustee stating that the amendment will not
have a material adverse effect on the Noteholders or (y) the Rating Agency
Condition is satisfied with respect to such amendment.
(c)     Amendments Requiring Consent of Noteholders and Certificateholders.
(i)     This Agreement may also be amended from time to time by the parties
hereto, with prior written notice to the Rating Agencies and the Indenture
Trustee and, (x) if the interests of the Noteholders are materially and
adversely affected, with the consent of the Noteholders of the Notes evidencing
at least a majority of the outstanding principal amount of the Controlling Class
of Notes, acting together as a single Class and (y) if the interests of the
Certificateholders are materially and adversely affected, with the consent
13

--------------------------------------------------------------------------------



of the Certificateholders evidencing a majority of the Percentage Interest, for
the purpose of adding any provisions to or changing in any manner or eliminating
any of the provisions of this Agreement or of modifying in any manner the rights
of the Noteholders or Certificateholders under this Agreement.
(ii)     No amendment to this Agreement may, without the consent of all
adversely affected Noteholders or Certificateholders, as applicable, (x) change
the applicable Final Maturity Date on a Note or change the principal amount of
or interest rate or Make-Whole Payment on a Note or (y) modify the percentage of
the Note Balance of the Notes or the Controlling Class required for any action.
It shall not be necessary for the consent of the Certificateholders, the
Noteholders or the Indenture Trustee pursuant to this Section to approve the
particular form of any proposed amendment or consent, but it shall be sufficient
if such consent shall approve the substance thereof.  For the avoidance of
doubt, any Noteholder consenting to any amendment shall be deemed to agree that
such amendment does not have a material adverse effect on such Noteholder.  The
manner of obtaining such consents (and any other consents of Certificateholders
provided for in this Agreement or in any other Transaction Document) and of
evidencing the authorization of the execution thereof by the Certificateholders
shall be subject to such reasonable requirements as the Owner Trustee may
prescribe.
(d)     Indenture Trustee.  The consent of the Indenture Trustee will be
required for any amendment under Section 5.1(b) or (c) that has a material
adverse effect on the rights, obligations, immunities or indemnities of the
Indenture Trustee.
(e)     Notice of Amendments.  Promptly after the execution of an amendment, the
Administrator will deliver a copy of the amendment to the Rating Agencies.
(f)     Opinions.  Prior to the execution of any amendment to this Agreement,
the Owner Trustee shall be entitled to receive and rely upon an Opinion of
Counsel stating that the execution of such amendment is authorized or permitted
by this Agreement.
Section 5.2.     Assignment; Benefit of Agreement; Third-Party Beneficiary.
(a)     Assignment.  Except as stated in Section 3.5, this Agreement may not be
assigned by the Administrator without the consent of the Issuer, the Indenture
Trustee and the Owner Trustee and satisfaction of the Rating Agency Condition.
(b)     Benefit of Agreement; Third-Party Beneficiary.  This Agreement is for
the benefit of and will be binding on the parties to this Agreement and their
permitted successors and assigns.  The Owner Trustee will be a third-party
beneficiary of this Agreement and may enforce this Agreement against the
Administrator. No other Person will have any right or obligation under this
Agreement.
Section 5.3.     Notices.
14

--------------------------------------------------------------------------------



(a)     Notices to Parties.  All notices, requests, directions, consents,
waivers or other communications to or from the parties must be in writing and
will be considered received by the recipient:
(i)     for personally delivered, express or certified mail or courier, when
received;
(ii)     for a fax, when receipt is confirmed by telephone, reply email or reply
fax from the recipient;
(iii)     for an email, when receipt is confirmed by telephone or reply email
from the recipient; and
(iv)     for an electronic posting to a password-protected website to which the
recipient has access, on delivery of an email (without the requirement of
confirmation of receipt) stating that the electronic posting has been made.
(b)     Notice Addresses.  A notice, request, direction, consent, waiver or
other communication must be addressed to the recipient at its address stated in
Schedule B to the Transfer and Servicing Agreement, which address the party may
change by notifying the other party.
Section 5.4.     GOVERNING LAW.  THIS AGREEMENT, INCLUDING THE RIGHTS AND DUTIES
OF THE PARTIES HERETO, SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH,
THE INTERNAL LAWS OF THE STATE OF NEW YORK (INCLUDING SECTIONS 5-1401 AND 5-1402
OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK, BUT WITHOUT REGARD TO
ANY OTHER CONFLICTS OF LAW PROVISIONS THEREOF).
Section 5.5.     Submission to Jurisdiction.  Each party submits to the
nonexclusive jurisdiction of the United States District Court for the Southern
District of New York and of any New York State Court sitting in New York, New
York for legal proceedings relating to this Agreement.  Each party irrevocably
waives, to the fullest extent permitted by Law, any objection that it may now or
in the future have to the venue of a proceeding brought in such a court and any
claim that the proceeding was brought in an inconvenient forum.
Section 5.6.     WAIVER OF JURY TRIAL.  TO THE EXTENT PERMITTED BY APPLICABLE
LAW, EACH PARTY HERETO IRREVOCABLY WAIVES ALL RIGHT OF TRIAL BY JURY IN ANY
ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF, OR IN CONNECTION WITH, THIS
AGREEMENT OR ANY MATTER ARISING THEREUNDER WHETHER SOUNDING IN CONTRACT, TORT OR
OTHERWISE.
Section 5.7.     No Waiver; Remedies.  No party’s failure or delay in exercising
a power, right or remedy under this Agreement will operate as a waiver.  No
single or partial exercise of a power, right or remedy will preclude any other
or further exercise of the power, right or remedy
15

--------------------------------------------------------------------------------



or the exercise of any other power, right or remedy.  The powers, rights and
remedies under this Agreement are in addition to any powers, rights and remedies
under Law.
Section 5.8.     Severability.  If a part of this Agreement is held invalid,
illegal or unenforceable, then it will be deemed severable from the remaining
Agreement and will not affect the validity, legality or enforceability of the
remaining Agreement.
Section 5.9.     Headings.  The headings in this Agreement are included for
convenience and will not affect the meaning or interpretation of this Agreement.
Section 5.10.     Counterparts.  This Agreement may be executed in multiple
counterparts. Each counterpart will be an original and all counterparts will
together be one document.
 [Remainder of Page Left Blank]






































16

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this Agreement to be executed by
its duly authorized officer as of the date and year first above written.



 
VERIZON OWNER TRUST 2018-A,
   
as Issuer
       
By:   
Wilmington Trust, National Association,
   
not in its individual capacity but solely as Owner Trustee
             
By:
                                                                          
   
Name:
   
Title:
             
CELLCO PARTNERSHIP d/b/a VERIZON WIRELESS,
   
as Administrator
             
By:
                                                                          
   
Name:
   
Title:
 
 



AGREED AND ACCEPTED BY:
 
 
VERIZON ABS LLC,
 
as Depositor
       
By:
                                                                          
 
Name:
 
Title:
       
U.S. BANK NATIONAL ASSOCIATION,
 
not in its individual capacity but
 
solely as Indenture Trustee
       
By:
                                                                          
 
Name:
 
Title:




